TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00276-CR







Ex parte Roy Anthony Martinez, Appellant








FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY


NO. 95-1132-2, HONORABLE ROBERT F. B. MORSE, JUDGE PRESIDING






PER CURIAM

Appellant Roy Anthony Martinez was convicted of assault in 1996.  This conviction
was affirmed on appeal and is now final.  Martinez v. State, No. 3-96-327-CR (Tex. App.--Austin
Dec. 4, 1997, pet. ref'd) (not designated for publication).  At present, appellant is on community
supervision based on this conviction.  By an application for writ of habeas corpus, appellant
contends his restraint is unlawful because he did not receive effective assistance of counsel at trial. 
See Tex. Code Crim. Proc. Ann. art. 11.09 (West 1977).

Appellant's writ application was filed in the county court at law on March 4, 1999. 
On or about April 4, without a hearing, the court denied the writ application in a docket entry. 
The court subsequently signed a written order to the same effect.

After the appellate record was filed in this Court, the parties were asked to brief
the question whether the order below may be appealed.  In appellant's written response, he
concedes that the order is not appealable because the county court at law refused to issue the writ
without addressing the merits of his allegations.  See Ex parte Miller, 931 S.W.2d 724, 725 (Tex.
App.--Austin 1996, no pet.).  The State has moved to dismiss the appeal on this ground.  The
motion is granted.

The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 30, 1999

Do Not Publish